Citation Nr: 1533922	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  05-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status post right knee arthroscopic surgery for lateral meniscus tear and right knee intra-articular loose body (right knee disability).

2.  Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1981 to January 1990, the Army from October 2001 to May 2002 and from June 2002 to February 2003, and the Navy from March 2007 to March 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision and from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In October 2007, the Board denied an increased rating for the Veteran's right knee disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court issued a Joint Motion for Remand (JMR), vacating the October 2007 Board decision.  The Court returned the issue to the Board for compliance with the instructions of the JMR.

Subsequently, in an August 2010 decision, the Board denied an increased rating for the Veteran's right knee disability.  The Veteran appealed the August 2010 decision to the Veterans Claims Court.  In March 2011, the Court issued an order that vacated the August 2010 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the March 2011 Joint Motion by the parties.  The Board remanded the case to the RO in a September 2011 decision in compliance with the Court's instructions and the case is now before the Board.

The claim of service connection for a back disability was originally raised and adjudicated as a separate claim for service connection for straightening of the spine.  To ensure that all related back disabilities are considered, the Board has expanded the claim of service connection, to be for a back disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's status post right knee arthroscopic surgery for lateral meniscus tear and right knee intraarticular loose body as not been manifested by more than moderate instability.

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by subjective complaints and objective findings of "locking," pain, and effusion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes (DCs) 5299-5257 (2014); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).  

2.  The criteria for a separate 20 percent disability rating for a cartilage condition of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a,  4.118, Diagnostic Code (DC) 5258 (2014); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  Since the April 1995 rating decision on appeal granted service connection for right knee arthritis and assigned a 20 percent disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's September 2011 remand directives, updated VA treatment records were associated with the claims file and the AOJ obtained a medical opinion in the May 2012 VA examination.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a September 2013 supplemental statement of the case (SSOC).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Entitlement to an evaluation in excess of 20 percent for a right knee disability.

Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's right knee disability has been rated 20 percent disabling under Diagnostic Codes 5299-5257 since January 1993.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014). 

At the time the Veteran was initially granted service connection in April 1986, the RO determined that there was no diagnostic code in the Rating Schedule that exactly matched the Veteran's disability.  The RO therefore assigned DC 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5257.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the present case, the Board finds the most appropriate diagnostic code for the right knee is DC 5257 which evaluates instability.  DCs 5003 (degenerative arthritis), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), and DC 5260 (limitation of flexion) may also be applicable.

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of  terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

The record also shows the Veteran has right knee arthritis; hence, evaluation under DC 5003 for degenerative arthritis may be appropriate.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis under DC 5003, and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

DC 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  In the absence of limitation of motion, evaluation will be under DC 5003 which provides for 10 and 20 percent ratings based on X-ray evidence of major or minor joint involvement and whether there are incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  Note (1) to DC 5003 provides that a rating based on X-ray evidence under DC 5003 will not be combined with ratings based on limitation of motion.  

Under DC 5003, the Board also considers whether arthritis of the knee is manifested by limitation of motion.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Compensable limitation of motion is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Under DC 5260, a 0 percent rating is warranted where flexion is limited to 60 degrees; a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Under DC 5261, a 0 percent rating is warranted where extension to 5 degrees; a 10 percent evaluation is warranted where extension is limited to 10 degrees; a 20 percent evaluation is warranted where extension is limited to 15 degrees; a 30 percent evaluation is warranted where extension is limited to 20 degrees; a 40 percent evaluation is warranted where extension is limited to 30 degrees; and a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

However, in an October 2009 rating decision, not on appeal at this time, the Veteran was granted service connection for degenerative joint disease of the right knee and a 10 percent rating was assigned under DC 5003 for limitation of motion based on extension.  In the May 2012 rating decision, the RO granted a 30 percent rating for limitation of motion for extension under DC 5010-5261.  Nevertheless, the evaluation of the Veteran's right knee for degenerative joint disease based on limitation of extension of the right knee is not on appeal and will not be addressed in this decision.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

The record reflects that the Veteran has a semilunar cartilage condition; hence, evaluation under DCs 5258 and 5259 may be appropriate.  DC 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  

Further, the Board has also considered whether separate or increased evaluations are warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of ankylosis of the knee to warrant a rating under DC 5256; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.  Hence, the Board will not discuss these DCs any further.

Factual Background

February 2003 private treatment records reflect that the Veteran had joint effusion in the right knee and mild degenerative joint disease changes of osteoarthritis.  The MRI report stated that there was no evidence of meniscal tears, fracture, or subluxation.  The radiologist observed that there was a small loose body in the compartment below the patellar bone.  Further, in March 2003 the Veteran had a meniscus surgery in which the private physician removed tissue.

On June 2004 VA examination, the Veteran complained of right knee pain that had worsened.  Range of motion of the right knee was from 0 degrees extension to 130 degrees flexion, with pain at the end flexion.  There was no additional functional limitation with repetitive movement. 

On June 2005 examination, range of motion of the right knee was from 0 degrees extension, with pain in the last 20 degrees, to 140 degrees flexion, with pain from 90 degrees to 140 degrees flexion.  There was no additional functional limitation with repetitive movement.  The examiner found that there was tenderness in the right knee, but no evidence of weakness, fatigue, incoordination, or functional loss.  The examiner found no instability of the medial and lateral collateral ligaments. 

On July 2008 VA examination, range of motion of the right knee for flexion was from 0 to 140 degrees, with pain due to repetitive motion beginning at 130 degrees, and for extension from 0, with pain at -5 degrees.  

On September 2009 VA examination, range of motion of the right knee for flexion was from 0 to 120 degrees flexion, with pain from 120 degrees.  Extension was limited to 0 degrees, with pain at -5 degrees.  There was additional functional limitation with repetitive movement only on flexion, not on extension.  The examiner found crepitation and patellar abnormality, but no meniscus abnormalty or instability.  The examiner opined that the Veteran's right knee joint disease including right knee osteoarthritis, patellofemoral pain syndrome, intra-articular loose bodies, and meniscal tear is caused by or a result of the incident (playing football) of the right knee condition noted in military service. 

On March 2011 VA examination, range of motion of the right knee for flexion was 0 to 116 degrees including after repetition, and extension was limited to -8 degrees including after repetition. 

In June 2011, the Veteran's representative at that time stated that the Veteran contended that his right knee condition had gotten worse since his last VA examination and requested a new examination. 

On December 2011 RO hearing, the Veteran testified that he lived in pain every day because of his scars.  It was noted at the hearing that a VA examiner did not find that the Veteran's scars were painful; however, the Veteran stated he was not sure how a doctor could tell him his scars were not painful when he stated that they were painful.  He stated that he took medication for the pain. 

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992). 

On May 2012 VA examination, the Veteran reported flare-ups upon repetitive motion, as well as kneeling and on stairways.  Range of motion of the right knee for flexion was 80 degrees, painful motion began at 5 degrees, including after repetition, and for extension, 25 degrees including after repetition.  The examiner noted that the Veteran had additional limitation of motion that included less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  Further, the Veteran had tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Muscle strength testing revealed active movement against some resistance for right knee flexion and extension.  Further, the Veteran was rated at 1+ for instability.  There was no evidence of history of patellar subluxation and dislocation.  Finally, the examiner reported meniscal dislocation, a meniscal tear, frequent episodes of "locking," frequent episodes of joint pain, and effusion. 

Analysis

After review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating for instability of the right knee.  The Veteran is competent to describe symptoms of instability as they are observable by a lay person.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible, as his description of symptoms has been consistent throughout the record and is supported by private and VA medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  However, although the Veteran has consistently reported experiencing instability of the knee and the record reflects that he had a surgery for his right knee, physical examination has not provided objective evidence of more than moderate right knee instability.  The RO's assignment of a 20 percent rating under DC 5257 was based on the Veteran's symptoms of moderate subluxation or lateral instability.  The evidence does not reflect functional impairment congruent with a rating higher than already assigned.  Specifically, on May 2012 VA examination, the examiner found no evidence of history of patellar subluxation and dislocation.   The Board concludes that a preponderance of the evidence is against a finding that the Veteran's right knee instability more nearly approximates severe symptomatology.

The record reflects that the Veteran has degenerative arthritis.  When considering the clinical findings, flexion has been at most limited to 80 degrees at the VA examinations.  The examiners did not indicate that the Deluca factors limited the Veteran.  The Veteran's right knee arthritis does not meet the criteria for a separate compensable rating under DC 5003.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

As noted, arthritis of the knee is evaluated based on limitation of motion under DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  As noted above, the Veteran has been awarded a separate 30 percent rating under DC 5261.  DC 5261 will not be discussed, as it is not part of this appeal. 

At no point during the appeal has objective testing demonstrated actual or functional limitation of flexion in the right knee warranting assignment of a higher rating under DC 5260.  While there is slight limitation of flexion shown, it does not rise to the level of what would warrant a compensable rating under DC 5260.  Such limitation of flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  The Veteran has right knee flexion limited to 80 degrees when the full range of flexion is 140 degrees.  Even when considering DeLuca factors of pain, the evidence for a compensable rating does not show right knee flexion limited to a compensable level for evaluation under DCs 5260.  The Veteran is not entitled to a compensable rating under DC 5260.

The Board has also considered whether evaluation under DC 5258 and 5259 is appropriate for the Veteran's semilunar cartilage condition.  On May 2012 VA examination, the examiner noted that the Veteran had a cartilage condition and frequent episodes of joint "locking," pain, and effusion.  The Board finds that the Veteran's right knee cartilage condition meets the criteria for a separate compensable rating under DC 5258.  Therefore, under DC 5258, a rating of separate rating of 20 percent is warranted.  An additional separate rating under 5259 is not warranted because the symptoms contemplated under DC 5259 are already considered under the rating assigned under DC 5003 and 5258.

Scarring

The Board notes that a separate rating for the Veteran's surgical scar has been assigned at a 20 percent rating.  On December 2011 RO hearing, the Veteran stated that his scars were painful and the Veteran is competent to state his scars are painful.  See Layno 6 Vet. App. 465, 470 (1994).  On May 2012 VA examination, it was noted that the Veteran's scar was painful and/or unstable and the examiner found four scars, three of which were secondary to arthroscopy surgery.  No other evidence of record indicates any contrary findings regarding the surgical scars.  Thus, the scars do not meet a higher rating criteria under 38 C.F.R. § 4.118, DCs 7800-7805 for a higher compensable rating.

Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

In this case, the medical evidence does not suggest that the Veteran is unemployable due to his service-connected right knee disability.  On May 2012 VA examination, the examiner noted that the Veteran's right knee disability did impact his ability to work due to standing and ambulation limitation.  However, the examiner stated that the Veteran was not precluded from gainful employment.  He noted that the Veteran has special accommodations at his workplace.  Further consideration of TDIU is not warranted.  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not reflect that there has been any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on instability has not been shown.  Further, the Veteran has been granted the highest rating under DC 5258 for his cartilage condition.  Accordingly, staged ratings are not warranted for the right knee disability.  

The Board has also considered whether referral for an extraschedular rating for the right knee is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's right knee disability is manifested by objective evidence of moderate recurrent subluxation or lateral instability, with subjective complaints of limitation of motion, pain, fatigue, and weakness.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's right knee disability.  In short, there is no indication in the record that the average industrial impairment from his right knee disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 20 percent for a right knee disability based on instability is denied.

A separate rating of 20 percent for the right knee is granted based on frequent "locking," pain, and effusion, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran is seeking entitlement to service connection for a back disability which he attributes to his military service or to his service-connected bilateral knee condition.  Additional evidentiary development is necessary to assist the Veteran in substantiating his claim.

The January 2012 VA medical opinion provided for direct service connection is inadequate.  The examiner opined that the Veteran's current back disability is "less likely than not" etiologically related to his military service.  The examiner noted that the there is evidence in the Veteran's service treatment records (STRs) that the Veteran was evaluated for low back pain while on active duty.  However, the examiner focused his supporting rationale on the Veteran's first post service treatment of record regarding the Veteran's low back pain and not the Veteran's continuity of symptomatology.  On December 2011 RO hearing, the Veteran stated that he had problems with his back during service and he has been complaining regarding it ever since.  See Hearing Tr. at 4.  Therefore, an addendum opinion is needed to determine whether the Veteran's current disability is related to his complaints of low back pain in service.  

The January 2012 VA opinion provided as to whether the Veteran's back disability is secondary to the Veteran's service-connected claimed conditions is also inadequate.  The examiner opined that the claimed condition was "less likely than not due to or a result of the Veteran's service-connected conditions."  However, the examiner provided his opinion based on the examination findings on that particular date that the Veteran was examined.  He stated that based "today's evaluation, although the Veteran was wearing right and left knee braces while walking, he had normal gait cycle and was not limping."  He stated that the Veteran did not have unequal stress forces placed on his lower back to make the Veteran suffer from any low back problem.  "So actually (today) there is no evidence of limping while walking, so the opinion requested to the examiner was not rendered"  Based on that day's observations, the examiner did not find that the Veteran was suffering from limping due to knee or low back conditions.  The opinion is inadequate as it does not reflect that pertinent evidence, including the Veteran's statements, service treatment records, and VA treatment records were considered in reaching the medical conclusion.  Accordingly, an addendum opinion is needed to address whether the Veteran's back disability is related to the Veteran's service-connected claimed conditions.  

Further, the most recent VA treatment records are from December 2012.  The Board requests that the RO obtain and associate the Veteran's VA treatment records with the Veteran's claims file from December 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the San Juan VA Medical Center for the period from December 2012 to the present.

2.  After completion of the foregoing, send the Veteran's claims file to the examiner who provided the January 2012 VA examination and medical opinion for an addendum opinion addressing whether the Veteran's previously diagnosed back disability is related to service or to his service-connected bilateral knee disability.  If the examiner who provided the January 2012 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims  file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner.  The examiner should address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current back disability was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current back disability was caused by his service-connected bilateral knee disabilities?

(c)  Is it at least as likely as not that any current back disability was aggravated by the Veteran's service-connected bilateral knee disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of depression and anxiety (i.e., a baseline) before the onset of the aggravation. 

It is imperative that the VA examiner's report reconcile all pertinent evidence of record.  The addendum opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the back disability issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


